Title: John Bondfield to the American Commissioners, 16 February 1779
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin


Sirs
Bordeaux 16 feby 1779
Mr. Bory nephew to Mr Beaujon at Paris whose conections are in the most respectable line in this province and whose friendship on many occations I have had oppertunity since in the Publick Service perticularly to experience and is at this day Capitally embarkt in conections wth. the United States permit me to Introduce to your Civilities.
Since my last of the 9th Inst. we have Letters from Philadelphia of 18 & 20 Decr. by this days post from Brest we are informd of Le Marquis de Lafayetts arrival from Bosten in 25 Days consiquently you will have received latter inteligence than any we have from Cadiz we are advised of a Vessel being taken and sent into Gibralter that left Virgina in January having on board a valuable Cargo of Tobacco four Prizes are sent into Vigo by the Vengeance of Newberry Port.
The failure of the House of Basmarin will cause a great sensation to the prejudice of American Conections which from variety of Circumstances have met many Checks and to which Mr D——ns appeal has not added Consistance.
I have the Honor to be with due regard Sirs Your most Obedient Humble Servant
John Bondfield
The Honble. the Commissioners
 
Addressed: To the Honble / Benjamin Franklin Arthur / Lee & John Adams Esqrs / Commissioners from Congress / at / Passi / Per favor Mr Bory
